t c memo united_states tax_court darlene rose esposito a k a amnesty international petitioner v commissioner of internal revenue respondent docket no filed date darlene rose esposito pro_se donald m brachfeld for respondent memorandum opinion dean special_trial_judge respondent determined deficiencies in federal_income_tax and accuracy-related_penalties under sec_6662' for petitioner darlene esposito as follows ‘a111 section references are to the internal_revenue_code in effect for the years at issue accuracy-related_penalty year deficiency sec_6662 sbig_number dollar_figure big_number big_number big_number big_number respondent determined deficiencies in federal_income_tax for petitioner amnesty international as follows year deficiency dollar_figure big_number big_number with respect to darlene esposito petitioner the issues for decision are whether petitioner is entitled to a capital_loss deduction of dollar_figure for and whether petitioner is entitled to deduct for business_expenses of dollar_figure claimed on schedule c profit or loss from business whether petitioner is entitled to cost_of_goods_sold of dollar_figure for whether petitioner is liable for self-employment_tax for whether it was proper for petitioner to claim the earned_income_credit for and whether it was proper for petitioner to claim prepayment_credits from regulated_investment_companies for and and whether petitioner underpaid her tax due to negligence or intentional disregard of rules or regulations the issue for decision as far as petitioner amnesty international amnesty is concerned is whether amnesty is entitled to prepayment_credits from regulated_investment_companies in each of the years and background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioner resided in and amnesty was located at rahway new jersey at the time the petition in this case was filed petitioner was involved in an automobile accident in which she received several injuries as a result of her injuries petitioner was unable to work she applied for and began receiving in october of social_security disability benefits of dollar_figure per month at some point petitioner applied for and received an employer_identification_number ein under the name of amnesty international later as a result of petitioner's filing a form 5500-ez annual return of one-participant owners and their spouses retirement_plan that had no ein or an incorrect ein the internal_revenue_service assigned her an ein in her name for the year petitioner filed a form 5500-ez using her ein listing herself as employer listing name of plan as social_security disability insurance and on the attached schedule b actuarial information listing herself as plan_sponsor and actuary on the attached schedule ssa annual registration_statement identifying separated participants with deferred vested benefits petitioner listed the name of plan_sponsor employer if for a single employer plan as amnesty - international using the number previously assigned to it for both and petitioner filed forms 5500-ez in the name of amnesty international using her personal ein and naming herself as actuary amnesty 1s not incorporated in the state of new jersey or in any other state of the united_states petitioner is as of date authorized to conduct a communication service business in the state of new jersey under the name amnesty international petitioner nevertheless filed forms u s_corporation income_tax return for amnesty for and on schedule k of the returns it is represented that the business activity of amnesty is auditing bookkeeping and the product or service is research service according to petitioner amnesty more or less is a business and it has to do with paralegal work that i do for myself with regard to various personal lawsuits that i have come across since my car accident the corporation return for amnesty for reports as a tax payment on line 32f credit from regulated_investment_companies of dollar_figure and for and on line 32f credit for tax paid on undistributed_capital_gains in the respective amounts of dollar_figure and dollar_figure attached to each of the corporation returns are forms notice to shareholder of undistributed long-term_capital_gains naming as the regulated_investment_company - ric amnesty international and as the shareholder darlene esposito according to the testimony by petitioner with the refund that i get from my i reimburse myself from the social_security_benefits that i have used attached to each of her form sec_1040 for the years at issue are schedules c for amnesty international amnesty is listed variously as being in the communication service business or the community service business also attached to each individual_income_tax_return are two forms ostensibly reporting undistributed long-term_capital_gains and tax paid_by the ric amnesty international to new jersey department of labor labor as shareholder and the ric juman and juman a professional_corporation juman to darlene esposito as shareholder petitioner was not a shareholder of juman but had been employed by the firm for a short_period of time for each tax_year petitioner added the credit amounts shown on the amnesty and juman forms and deducted the total from her income_tax_liability as other_payments on form_2439 petitioner deducted dollar_figure in dollar_figure in and dollar_figure in from her current income_tax liabilities according to the testimony of petitioner the amounts represent my early distributions because of my disability while she deducted the credits for tax paid petitioner did not report as income on her form sec_1040 any of the purported -- - undistributed long-term_capital_gains from ric's shown on the forms see sec_852 d instead petitioner claimed on schedule d capital_gains_and_losses of each of her returns a long-term_capital_loss of dollar_figure according to petitioner's testimony the capital_loss deductions were taken because her insurance_company prudential did not pay an automobile insurance claim she had with them petitioner presented no evidence that the juman professional_corporation was a ric as described in sec_851l a and b by definition a ric is a domestic_corporation see sec_85l1l a it is clear that amnesty could not be a ric because it is not a domestic_corporation petitioner was not a shareholder of juman or of amnesty petitioner has not shown that either of the purported ric's actually experienced any undistributed long-term_capital_gains or paid any_tax on such gains from petitioner's testimony it appears that juman is a law firm that once briefly employed her and amnesty international is the name petitioner uses when involved in matters related to her automobile accident neither petitioner nor amnesty is entitled to credits for tax paid on undistributed long-term_capital_gains from ric's petitioner presented no documentary_evidence or any fathomable testimonial evidence on any other issue in the case the court has no evidence on which to base a finding that any of - respondent's determinations are incorrect including the application of the sec_6662 accuracy-related_penalty respondent's determinations as to both petitioners are sustained to reflect the foregoing decision will be entered for respondent
